— Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered May 25, 2006, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification. The victim had an ample opportunity to observe defendant during the robbery, and he gave a detective a detailed and accurate description.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Gonzalez, Buckley and Acosta, JJ.